Citation Nr: 1627888	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-17 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). The RO in Roanoke, Virginia, certified these claims to the Board for appellate review.  

A January 2015 Board decision denied an initial rating in excess of 10 percent for tinnitus but remanded the claim for an initial compensable rating for bilateral hearing loss for further development.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level I and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level II.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial rating for bilateral hearing loss following the grant of service connection.  Once service connection was granted, the claim was substantiated and additional notice was not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records have been obtained.  He has not identified any relevant post-service treatment for bilateral hearing loss.  Indeed, he has not reported having either sought or received postservice treatment.  

The Veteran was provided a VA medical examination in March 2009 and in September 2012.  Because the Veteran's service representative contested the adequacy of the VA rating examination and because of the lapse of time, in January 2015 the case was remanded for another examination.  That examination was conducted in August 2015.  For the reasons explained, the reports of the examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Thus, VA's duty to assist has been met.

Background

On VA audiology examination in March 2009 it was recorded that, subjectively, the Veteran's hearing loss had declined since his discharge from active service.  He related having difficulty hearing or understanding conversations in the quiet background of his home, at a distance, and in the presence of background noise.  He raised the volume of his television louder than other family members preferred.  He had to have home repair customers repeat themselves several times, which was embarrassing.  He had had multiple postservice employments but had not entered a hearing conservation program.  

Puretone audiometry testing revealed that the Veteran's thresholds, in decibels, at the noted frequencies were as follows: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
35
40
40
45
92 %
Left Ear
20
30
45
55
88 %

Discrimination ability was determined using the Maryland CNC word list at 75 dbs. in each ear.  The diagnoses were bilateral recurrent tinnitus, and bilateral sensorineural hearing loss mild in the left ear and with, as likely as not, a functional component in the right ear.  Subjective factors were difficulty hearing in several conversational situations, and the objective factor was the results of the current audiometric testing.  It was noted that if treated there would be no change in the Veteran's hearing threshold levels.  It was recommended that the Veteran be fitted with hearing aids in both ears.  The effect on his usual occupation was that he had to have home repair customers repeat themselves, causing embarrassment.  The effect on his activities of daily living was that the television was too loud for his wife, causing some family tension.  

The examiner observed that the Veteran's speech reception thresholds in both ears were 20 decibels which was consistent with the puretone thresholds in his left ear but more than 15 decibels better than any puretone thresholds in the right ear.  After counseling him to respond at the softest (lower) levels, his thresholds improved up to 15 decibels in the right ear to the levels which were recorded.  Thus, it was concluded that more likely than not that a portion of his hearing loss in the right ear was functional in nature. 

On VA audiology evaluation in September 2012 puretone audiometry testing revealed that the Veteran's thresholds, in decibels, at the noted frequencies were as follows: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
25
30
35
40
92 %
Left Ear
25
35
45
45
100 %

The examiner reported that the use of a speech discrimination score, using the Maryland CNC word list, was appropriate for the Veteran.  The Veteran reported having consistent difficulty hearing or understanding quiet conversations.  He also had difficulty with speech at a distance, in the presence of background noise, and on the telephone.  He had the volume of the television louder than his family preferred.  He did not note any other general problems with his hearing.  

On VA audiology examination in August 2015 puretone audiometry testing revealed that the Veteran's thresholds, in decibels, at the noted frequencies were as follows: 

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
20
30
35
40
96 %
Left Ear
25
30
45
55
96 %

The examiner reported that the use of a speech discrimination score, using the Maryland CNC word list, was appropriate for the Veteran.  The Veteran reported having difficulty hearing from a distance.  The Veteran reported that the use of hearing aids had been recommended but he had not worn them.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

Analysis

Initially, the Board notes that the Veteran's service representative in 2014 contested the adequacy of the results of the 2009 VA audiology evaluation.  Citation was made by the service representative to a website but there was no citation to any specific information contained within that website.  It was essentially argued that as to speech discrimination ability that the Maryland CNC word list was applied at an excessive volume.  However, the Board observes that the 2009 examiner had to counsel the Veteran to respond at the softest (lower) levels on speech discrimination testing, and upon doing so his thresholds improved up to 15 decibels in the right ear.  Indeed, the examiner concluded that the Veteran's hearing loss in the right ear was at least partially functional in nature.  

The Board has considered the Veteran's statements that his hearing loss is worse than currently evaluated and the difficulties it causes.  However, the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to the implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

The results of the audiometric testing on all three rating examinations revealed that the Veteran's discrimination ability had never been less than 92 percent in either ear, except when measured as 88 percent in the left ear at the 2009 examination, and that his threshold levels on puretone air conduction testing in each ear have never been, on averaging the relevant frequencies, more than 40 decibels, and at the 2009 examination it was no more than 38 decibels in the left ear.  

This translates to Level I hearing loss in both ears at the 2012 and 2015 examinations, although the levels were Level II in the left ear and Level I in the right ear at the 2009 examination.  As noted above, Level I in both ears, as well as Level I in one ear and Level II in the other, warrant the assignment of a noncompensable disability rating.  Because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  

The Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application. 3 8 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  The preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss and, thus, there is no doubt to be resolved in favor of the Veteran.  

Other Considerations

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty hearing conversations in background noise, at a distance, and on the telephone.  He has to turn up the television loud to hear.  He has to ask people to repeat themselves.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Therefore, referral for extraschedular consideration is not warranted.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability due to service connected disability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, although the initial rating is at issue, the Veteran has not indicated that he is unemployable due to tinnitus, and no evidence of unemployability due to hearing loss has been submitted.  In fact, the March 2009 VA examiner noted that the Veteran was employed and there is no evidence since then which suggests that he is not employed.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not warranted.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


